In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00026-CV
                                                ______________________________
 
 
                                                                  
                                  IN THE INTEREST OF A.J., T.J., C.J.,
J.J., AND M.K, CHILDREN
 
                                                                  
                                                                                                  

 
 
                                      On Appeal from the 402nd
Judicial District Court
                                                             Wood County, Texas
                                                          Trial Court
No. 2008-122
 
                                                        
                                          
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            John
H. Jacobs has filed a notice of appeal from a judgment terminating his parental
rights to his children.  The judgment of
termination was signed July 20, 2009. 
Jacobs’ notice of appeal was filed March 15, 2011.  Any notice of appeal would thus have been due
no later than August 9, 2009.  His notice
of appeal was therefore filed too late to invoke the jurisdiction of this
Court.  See Tex. R. App. P.
26.1(b); Tex. Fam. Code Ann. §
263.405 (Vernon 2008).  We contacted
Jacobs in accordance with Rule 42.3 of the Texas Rules of Appellate Procedure,
explaining that his notice of appeal appeared to have been filed outside the
time provided by the Rules, and asking him to show this Court how it has
jurisdiction over his appeal.  Tex. R. App. P. 42.3.  We have received his response and considered
it.  It provides no information that
could allow this Court to conclude that his notice of appeal was timely.
            The
timetables for appeal are specified by the Rules, and we have no authority to
extend our jurisdiction to allow this appeal to be filed and considered on its
merits beyond the time periods provided by the Rules.  
            The
notice of appeal was filed over a year and a half late.  We have no jurisdiction to consider the
appeal.
            We dismiss the appeal for want of
jurisdiction. 
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          April 7, 2011
Date Decided:             April 8, 2011